Name: Commission Regulation (EEC) No 216/93 of 2 February 1993 opening a standing invitation to tender in Italy for the free supply of medium grain milled rice to Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 2. 93 Official Journal of the European Communities No L 26/5 COMMISSION REGULATION (EEC) No 216/93 of 2 February 1993 opening a standing invitation to tender in Italy for the free supply of medium grain milled rice to Albania THE COMMISSION OF THE EUROPEAN COMMUNITIES, fore, an amount should be deducted from the perfor ­ mance guarantee in certain cases of delayed deliveries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1567/92 of 15 June 1992 on a second emergency measure to supply food products to the population of Albania ('), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Article 1 Under the conditions laid down in Regulation (EEC) No 1616/92, the Italian intervention agency shall open a standing invitation to tender for the supply of 1 000 tonnes of medium grain milled rice as set out in Annex I and in accordance with the provisions of this Regulation. Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 674/92 H, and in particular Article 5 thereof, Article 2 Tenders shall be for the quantity, in metric tonnes, of paddy rice necessary to cover the supply, transport and other costs, up to the delivery stage provided for, of the entire lot indicated in the notice of invitation to tender as provided for in Article 14 (2) of Regulation (EEC) No 1616/92. The quantity of yaddy rice awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned notice of invita ­ tion to tender. Whereas Commission Regulation (EEC) No 1616/92 of 24 June 1992 laying down detailed rules applicable to the free supply of food products to the population of Alba ­ nia ^, as amended by Regulation (EEC) No 2098/92 Q, provides for allocation of the supply of common wheat flour pursuant to Council Regulation (EEC) No 1567/92 to be made by invitation to tender ; whereas the invita ­ tions to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies and for the processing, transport and other related costs ; Whereas a standing invitation to tender should be opened urgently in Italy for the supply of 1 000 tonnes of medium grain milled rice ; Whereas experience has shown the need to be sure that the scheduling of deliveries is respected ; whereas, there Article 3 1 . Notwithstanding Article 12 (3) of Regulation (EEC) No 1616/92 when delivery delays occur, for each day of delay 0,05 % of the security specified in Article 8 of that Regulation shall be forfeit in respect of the quantities delivered late. If such delays exceed a period of five days, the percentage forfeit shall amount to 0,1 % for each day of delay. 2. The part of the security, referred to in Article 8 of Regulation (EEC) No 1616/92, corresponding to any addi ­ tional costs incurred by the Community, pursuant to Article 9 (2) of that Regulation or to the corresponding Articles relating to the other sectors, shall also be forfeit. (') OJ No L 166, 20. 6. 1992, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 180, 1 . 7. 1992, p. 1 . (4) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. rf OJ No L 170, 25. 6. 1992, p. 18 . f) OJ No L 210, 25. 7. 1992, p. 15. No L 26/6 Official Journal of the European Communities 3 . 2. 93 products involved and the Commission of the progress of the supply operation as far as the takeover stage. Article 8 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the products concerned shall be : Rice : ECU 118,00 per tonne . Article 9 When scrutinizing tenders, the Commission departments shall determine the value of the quantities of basic products requested as payment in kind on the basis of the intervention price applicable in the month of the last day for submission of tenders. The tender offering the lowest value for the quantity of the basic product requested as payment in kind shall be selected. Article 10 The Member States concerned shall take all appropriate measures to ensure that no refund is applied within the framework of the supply, in particular by specifying this on the export licence. Article 11 1 . The Member States concerned shall adopt all ad ­ ditional provisions necessary for implementation of this Regulation. 2. The Member States concerned shall send to the Commission all information on the carrying out of the supply, in particular relating to the award of the contract, delivery times and the actual date of takeover by the Albanian authorities. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 3. The provisions of the preceding paragraphs shall apply where delivery delay is attributable to the operator. Article 4 1 . The time limit for submission of tenders for the first invitation to tender shall be 11 a. m. on 11 February 1993 (Brussels time). 2. The time limit for submission of tenders for the following partial invitation to tender shall expire at 11 a.m. each Thursday (Brussels time). 3. The time limit for submission of tenders of the last partial invitation to tender shall expire at 11 a. m. on 25 February 1993 (Brussels time). 4. Notwithstanding Article 14 of Commission Regula ­ tion (EEC) No 1616/92, the intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. Article 5 Tenders shall be submitted to the intervention agency concerned. The intervention agency concerned shall forward the tenders to the Commission in accordance with the schedule specified in Annex II . Article 6 A specimen of the takeover certificate referred to in Article 9 (3) of Regulation (EEC) No 1616/92 is given in Annex III hereto. The certificate shall be issued after the goods have been taken over. Article 7 1 . The successful tenderer shall undertake to provide the Albanian authorities with the documents required for the purposes of the supply which shall be specified in the invitation to tender issued by the intervention agency concerned. 2. The successful tenderer shall regularly inform the Albanian authorities, the intervention agency holding the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1993 . For the Commission Rene STEICHEN Member of the Commission 3 . 2. 93 Official Journal of the European Communities No L 26/7 ANNEX I 1 . Destination : Albania 2. Product to be mobilized : medium grain milled rice 3. Characteristics and quality of the goods ('): OJ No C 114, 29. 4. 1991 (point IIA.l.f) 4. Total quantity : 1 000 tonnes (in bags  slung) 5. Number of lots : Lot No 1 : 500 tonnes to be delivered to Durres Lot No 2 : 500 tonnes to be delivered to Durres 6. Packaging (2): OJ No C 114, 29 . 4. 1991 (point ILA.2(c)) 7. Marking :  European flag : OJ No C 114, 29 . 4. 1991 (Annex I)  Inscriptions in Albanian : 'RICE / EUROPEAN COMMUNITY' 8. Mobilization of the product : Italian domestic market 9. Method of transport : by sea, by rigged-up vessel (unloading possibly on barges) 10. Stage of delivery : cif ex-ship port of unloading 11 . Port of unloading : 1 000 tonnes in Durres 12. Final date for supply : Durres : Lot No 1 : 1 . 3 . 1993 Lot No 2 : 1 . 4. 1993 If no bid has been accepted on 1 1 February 1993, the above dates should be postponed by seven days . The same should apply if no bid has been accepted on 18 February 1993 . 13. Supply may be made earlier on the successful tenderer's initiative and on his own responsibility if un ­ loading and port removal conditions in Durres allow. (') The successful tenderer shall submit to the beneficiary a certificate issued by an official authority certifying that, for the product to be supplied, the standards relating to radioactivity levels have been complied with in the Member State concerned. The radioactivity certificate must specify the caesium-134 and - 137 and iodine-131 contents. (2) With a view to possible re-bagging, the successful tenderer shall supply 2 % of empty bags of the same quality as those containing the goods, bearing the inscription followed by a capital 'R\ Amended by OJ No C 135, 26 . 5. 1992, p. 20. No L 26/8 Official Journal of the European Communities 3 . 2. 93 ANNEX II Standing invitation to tender for the free supply of 1 000 tonnes of medium grain milled rice to Albania (Regulation (EEC) No 216/93) Tenderer's No Number of the lot as referred to in point 5 of Annex I Quantity of paddy rice required as paymfent in kind (tonnes) 1 2 3 1 2 3 4 etc . ANNEX III Delivery by sea TAKEOVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of the Albanian Government, hereby certify that the following goods have been taken over :  Name of vessel :  Place and date of takeover :  Nature of goods :  Tonnage taken over : Remarks/reservations